                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JOSEPH COSSEY                                                                     PLAINTIFF

v.                                 Case No. 3:19-cv-00068-KGB

CRAIGHEAD COUNTY JAIL, et al.                                                  DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Partial Recommendation (“First

Recommendation”)      and    the     Proposed   Findings   and    Recommendation      (“Second

Recommendation”) submitted by United States Magistrate Judge Patricia S. Harris (Dkt. Nos. 14,

37). In the First Recommendation, Judge Harris recommends that plaintiff Joseph Cossey’s claims

against defendant Keith Harold be dismissed without prejudice and that Mr. Cossey’s claims based

on verbal threats be dismissed without prejudice. In the Second Recommendation, Judge Harris

recommends that the motion to dismiss filed by defendants Jail Administrator Keith Bowers,

Sheriff Marty Boyd, and Assistant Jail Administrator T. Raymond be granted and that Mr.

Cossey’s complaint be dismissed without prejudice. No objections have been filed to either the

First Recommendation or the Second Recommendation, and the time for filing objections has

passed. After careful consideration, the Court finds no reason to alter or reject Judge Harris’

recommendations.

       Accordingly, the Court adopts the First Recommendation and the Second

Recommendation in their entirety as this Court’s findings of fact and conclusions of law (Dkt.

Nos. 14, 37). The Court grants the motion to dismiss filed by defendants Bowers, Boyd, and

Raymond (Dkt. No. 30). The Court dismisses Mr. Cossey’s complaint and amended complaint

without prejudice.
It is so ordered this 27th day of January, 2020.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
